DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 10260549).
 	Regarding claim 6, Goldberg et al. discloses a resilient seat 20 Fig. 2 for sealing surfaces in a pressurized system, the resilient seat comprising: a body defining a path 14 extending substantially axially between an inlet exterior sealing surface and an outlet exterior sealing surface, the body including an outer wall surface positioned between the inlet exterior sealing surface and the outlet exterior sealing surface; the inlet exterior sealing surface comprising a deformation member 32 capable of deforming outward from the inlet exterior sealing surface toward the outer wall surface and away from an interior of the path when the resilient seat is axially compressed, wherein the deformation member comprises a flange extending outward from the inlet exterior sealing surface; the outlet exterior sealing surface comprising a sealing 26 capable of deflecting inward from the outlet exterior sealing surface toward the path when the resilient seat is axially compressed Fig. 5.  Goldberg et al. fails to explicitly disclose the intended use medium of the flow path.  Nevertheless, it would have obvious to one of ordinary skill in the art before the effective filing date to modify the intended use of the path to accommodate various mediums and since apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 	Regarding claims 7 and 12, Goldberg et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein the inlet exterior sealing surface is configured to have less elastic deformation when the resilient seat is axially compressed than the outlet exterior sealing surface.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material makeup of the seat according to amount of pressure being placed thereon and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claim 8, Goldberg et al. as modified discloses wherein the deformation member 32 on the inlet exterior sealing surface comprises a flange Fig. 5, but fails to explicitly disclose that the flange has a rounded exterior contour configuration.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the flange exterior accommodate the shape of the surface in contact therewith and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	Regarding claim 9, Goldberg et al. as modified discloses wherein the fluid flow path 14 is sized and shaped to receive a needle 42 capable controlling pressure through the resilient seat 20. 	Regarding claim 10, Goldberg et al. as modified discloses wherein interior walls defining the fluid flow path 14 are configured to substantially match the profile of the needle 42.
 	Regarding claim 11, Goldberg et al. as modified discloses wherein the sealing member 26 on the outlet exterior sealing surface comprises a face seal. 	Regarding claim 13, Goldberg et al. as modified discloses wherein a flange of material 26 surrounds an outlet of the fluid flow path 14, the flange having an angled contour.
 	Regarding claim 14, Goldberg et al. as modified discloses wherein the outlet exterior sealing surface  comprises a flange 26 extending from the body. 	Regarding claim 15, Goldberg et al. as modified discloses wherein side exterior surfaces of the body comprise one or more protrusions 28 adapted to provide an interference fit with a housing P.
 	Regarding claim 16, Goldberg et al. as modified discloses wherein side exterior surfaces of the body comprise one or more visual indicators 36 adapted to aid placement of the resilient seat 20 in a housing P. 	Regarding claim 18, Goldberg et al. as modified discloses wherein material forming the resilient seat 20 has a lower elastic modulus than a needle material 42. 	Regarding claim 19, Goldberg et al. as modified discloses wherein material forming the resilient seat 20 has a lower elastic modulus than a housing material P.
 	

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  In view of a review of the prior art by the Examiner; the prior art of record neither teaches nor suggests all of the claimed subject matter of claim 17 and 20 including where the resilient seat is secured within a back pressure regulator.  There is no motivation to modify the prior art references, absent the applicant’s own disclosure, in the manner required by the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675